     Case 5:18-cv-01400-JGB-SHK Document 22 Filed 12/28/18 Page 1 of 2 Page ID #:100




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                      EASTERN DIVISION
11    Innovative Nutraceuticals, LLC,           No. 5:18-cv-01400-JGB-SHK
12               Plaintiff,                     ORDER STAYING THE ENTIRE
                                                CASE DUE TO THE LAPSE OF
13                      v.                      APPROPRIATIONS
14    United States of America,
15               Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 5:18-cv-01400-JGB-SHK Document 22 Filed 12/28/18 Page 2 of 2 Page ID #:101




 1          The Court, having considered the parties’ Ex Parte Application for a Stay The
 2    Entire Case Due To The Lapse Of Appropriations, and good cause appearing therefor,
 3    hereby ORDERS that due to the lapse in appropriations to the Department of Justice
 4    (“Department”), the entire case is stayed until Department attorneys are permitted to
 5    resume their usual civil litigation functions.
 6
 7     Dated: December 28, 2018
 8
 9                                               HONORABLE JESUS G. BERNAL
10                                               UNITED STATES DISTRICT JUDGE
11
12
       Presented by:
13
       NICOLA T. HANNA
14     United States Attorney
       DAVID M. HARRIS
15     Assistant United States Attorney
       Chief, Civil Division
16     JOANNE S. OSINOFF
       Assistant United States Attorney
17     Chief, General Civil Section
18
19
          /s/
20     DANIEL O. BLAU
       Assistant United States Attorney
21
       Attorneys for Federal Defendant
22
23
24
25
26
27
28
                                                       2
